Citation Nr: 0935331	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-26 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for alopecia areata 
(claimed as hair loss), to include as secondary to herbicide 
exposure.

2.  Entitlement to service connection for bilateral 
peripheral neuropathy of the upper extremities, to include as 
secondary to herbicide exposure.

3.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities, to include as 
secondary to herbicide exposure.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
skin disorder, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
November 1973.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from an October 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Cleveland, Ohio, which denied the Veteran's 
claims of service connection for a skin rash, hair loss, and 
bilateral upper and lower extremity peripheral neuropathy, 
all to include as secondary to herbicide exposure.  

As the claim for service connection for a skin disorder had 
been previously denied by the Board in an August 1985 
decision, it appears that the RO implicitly reopened the 
Veteran's claim by addressing the merits of the claim without 
specifically finding that new and material evidence had been 
received.  However, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
See Barnett v. Brown, 8 Vet. App. 1 (1995); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

As noted, the issues currently on appeal before the Board, 
noted above, are claimed as the result of herbicide exposure.  
In a September 2005 Statement in Support of Claim ("VA Form 
4138"), the Veteran stated that he also experiences chronic, 
severe gastrointestinal disorders (including diarrhea, 
stomach cramps, nausea and sweating), which he also 
attributes to herbicide exposure in service.  The Board notes 
that although the Veteran has previously claimed having 
experienced these symptoms, the evidence shows that the 
claimed symptomatology was only considered as part of his 
claim for a non-service-connected pension and/or as 
manifestations of his service-connected posttraumatic stress 
disorder ("PTSD").  However, as it appears that the issue 
of service connection for a gastrointestinal disorder, 
claimed as a result of herbicide exposure, has not formally 
been addressed by the Agency of Original jurisdiction 
("AOJ"), the Board concludes that referral to the RO for 
appropriate action is necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
alopecia areata (hair loss), a skin rash, and peripheral 
neuropathy in each upper and lower extremity.  He essentially 
contends that each of these disabilities had their onset in 
service, and that he also believes they are related to 
exposure to herbicides or other chemicals in Vietnam.  After 
a thorough review of the Veteran's claims folder, the Board 
has determined that additional development is necessary prior 
to the adjudication of these claims. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As noted, the Veteran has indicated that he began to 
experience hair loss on various parts of his body while he 
was on active duty.  In this regard, the Board notes that a 
layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Thus, the Veteran is not competent to link 
his hair loss to exposure to herbicides or other chemicals in 
service.  However, lay testimony is competent when it regards 
the readily observable features or symptoms of injury or 
illness and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Thus, the Veteran is competent to report 
experiencing actual hair loss while on active duty and 
thereafter.

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the 
claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability or recurrent 
symptoms, and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination.

In this case, as the Veteran has reported that he began to 
experience hair loss during service and has experienced 
increasing hair loss throughout his body since service, an 
observation which he is competent to make, the Board finds 
that the necessity for a VA examination is shown for the 
proper assessment of the Veteran's claim.  38 U.S.C.A. § 
5103A (West 2002).  This issue must be remanded in order to 
schedule the Veteran for a VA examination to determine 
whether he has alopecia areata, if so, whether it was caused 
or aggravated by his active duty service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).

Similarly, the Veteran has claimed that he experienced 
"vibration" or tingling of his arms in service while using 
chemicals to clean vehicles, and that he believes such 
symptomatology represented the onset of the neuropathy he 
currently has in his extremities.  In this regard, the Board 
notes that an October 2004 letter from a VA Medical Center 
explaining the results of an Agent Orange Registry 
examination reflects a finding of "neuropathy," although 
the specific extremities involved are not indicated.  Earlier 
clinical records reflect a diagnosis of left ulnar 
neuropathy, but no diagnoses of peripheral neuropathy are 
otherwise noted.  Nevertheless, given the recent finding of 
neuropathy, and the Veteran's lay assertions of continuity of 
symptomatology since service, the Board finds that the low 
threshold of McLendon has been met.  See Charles, supra.

The Veteran also contends that he has a current skin disorder 
as the result of exposure to herbicides in service.  See 
letter, November 2004.  As explained in the Introduction, a 
claim for service connection for a skin disorder was 
previously denied by the Board in an August 1985 decision

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008).  

With regard to matters that involve a request to reopen a 
previously denied claim for service connection based upon the 
receipt of new and material evidence, the Court has held that 
in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial, and then send a notice 
letter to the appellant explaining the meaning of both 
"new" and "material" evidence, including the particular 
types of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

A review of the evidence of record reveals that although the 
September 2005 letter advised the Veteran of the evidence 
necessary to substantiate a claim for direct and presumptive 
service connection based on a claim of herbicide exposure, 
the Veteran was not notified that his claim had been 
previously denied, nor was he advised of the evidence 
necessary to reopen his claim.  Accordingly, a remand is 
required to afford the Veteran the appropriate notification.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the VCAA, provide the 
Veteran with updated notice regarding his 
request to reopen his claim for 
entitlement to service connection for a 
skin disorder, in compliance with the 
Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Veteran should be 
afforded an appropriate period of time to 
respond to the notice letter.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of any alopecia areata found 
to be present, to include whether it had 
its onset in service or is secondary to 
exposure to Agent Orange or other 
chemicals in service.  The Veteran's 
claims files must be made available to the 
examiner at the time of examination.  The 
examiner should also elicit a complete 
history of symptomatology from the 
Veteran.  All indicated tests and studies 
should be performed and all clinical 
findings reported in detail.  The examiner 
is requested to respond to the following 
questions:

a.  Does the Veteran have alopecia areata?

b.  Is it at least at likely as not (i.e., 
to at least a 50-50 degree of probability) 
that any currently diagnosed alopecia 
areata had its onset in service, or is 
otherwise causally linked to any incident 
of the Veteran's military service, 
including his exposure to herbicides or 
other chemicals, or is such a relationship 
is unlikely (i.e., less than a 50-50 
probability)?

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of any neurological disorder 
found to be present in any extremity, to 
include whether it had its onset in 
service or is secondary to exposure to 
Agent Orange or other chemicals in 
service.  The Veteran's claims files must 
be made available to the examiner at the 
time of examination.  All indicated tests 
and studies should be performed and all 
clinical findings reported in detail.  The 
examiner is requested to respond to the 
following questions:

a.  Does the Veteran have peripheral 
neuropathy in any extremity?  If not, does 
the Veteran have any other neurological 
disorder in any extremity?

b.  Is it at least at likely as not (i.e., 
to at least a 50-50 degree of probability) 
that any currently diagnosed neurological 
disorder had its onset in service, or is 
otherwise causally linked to any incident 
of the Veteran's military service, 
including his exposure to herbicides or 
other chemicals, or is such a relationship 
is unlikely (i.e., less than a 50-50 
probability)?

4.  After undertaking any other 
development deemed appropriate, re- 
adjudicate the remaining issue on appeal.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




